Citation Nr: 0328067	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  97-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, as a manifestation of a chronic disability, or as 
a sign or symptom of an undiagnosed illness. 

2.  Entitlement to service connection for an upper 
respiratory disability, including asthma and sinusitis, also 
claimed as a manifestation of a chronic disability, or as a 
sign or symptom of an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


REMAND

On October 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please ensure the following is done:  
"Schedule an orthopedic examination to 
ascertain the nature and etiology of the 
claimed left knee disability.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to indicate in his or her examination 
report whether the claims folder was examined 
prior to the examination, and whether a 
chronic disability is currently manifested in 
the veteran's left knee.  If a diagnosis is 
rendered, the examiner should then furnish an 
opinion indicating whether it is more likely, 
less likely, or as likely as not that the 
diagnosed left knee disability is causally 
related to, or arose during a period of, 
service.  (The examiner should be advised that 
the veteran has not claimed any actual injury 
to his left knee during service, but has 
essentially claimed that he has developed 
symptoms in his left knee after his Persian 
Gulf War service in 1991.)  If no actual 
diagnosis can be reached but there are 
objective indications of chronic disability 
resulting from an illness or illnesses 
manifested by fatigue, muscle pain, joint 
pain, or neurologic signs or symptoms, the 
examiner should state so.

The examiner should be asked to provide a 
complete rationale for all his opinions and 
conclusions in the examination report.

2.  Schedule a VA medical examination to 
ascertain the nature and etiology of the 
claimed upper respiratory disability.  Send 
the claims folder to the examiner for review.  
Ask the examiner to indicate in his or her 
examination report whether the claims folder 
was examined prior to the examination, and 
whether the veteran currently suffers from the 
claimed upper respiratory disability.  If a 
diagnosis (or diagnoses) is rendered, the 
examiner should then furnish an opinion 
indicating whether it is more likely, less 
likely, or as likely as not that each 
diagnosed upper respiratory disability is 
causally related to service.  If no actual 
diagnosis can be reached, but there are 
objective indications of a chronic upper 
respiratory disability resulting from an 
illness or illnesses manifested by fatigue, 
headache, muscle pain, any signs or symptoms 
involving the respiratory system, and/or 
cardiovascular signs or symptoms, the examiner 
should state so.

The examiner should be asked to provide a 
complete rationale for all his opinions and 
conclusions in the examination report."

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





